Judgment and order of the County Court of Nassau county reversed and new trial ordered, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the amount of the verdict to the sum of $312.50, the pro rata amount of the annual compensation agreed upon for three and one-half months, and to modify the judgment accordingly; in which case the judgment, as so modified, and the order are unanimously affirmed, without costs. We think that the institution by the plaintiff of the taxpayer’s action against the village was an act inconsistent with the performance of his services as counsel to the village; therefore, his right to recover is limited to the period intervening the date of his employment and the date of his suit. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.